Herlihy, J. P.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board which determined that the claimant had voluntarily left her employment without good cause. The claimant, finding it necessary to meet her daughter, had the latter phone the place of employment and she was advised by a representative of the employer in words or substance that claimant could not be here and there and that she must make other arrangements. This was interpreted by claimant to mean that her employment was terminated and aside from one other telephone call, she made no further attempt to contact the employer nor did she thereafter report for work. The board found that by neglecting to contact her employer and in failing to report to the place of employment, she abandoned her employment for reasons not within the purview of the law. We would observe that the claimant is relying solely on what her daughter reported to be the conversation with her employer, a factual issue, but in any event the conversation, subject to several interpretations, was not sufficient to constitute good cause for leaving her employment. Decision affirmed, without costs. Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Herlihy, J. P.